Exhibit 10.4




RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made and entered into
as of April 7, 2017 (the “Grant Date”), by and between Altisource Portfolio
Solutions S.A., a Luxembourg société anonyme (“Altisource” and, together with
its subsidiaries and affiliates, the “Company”), and [ ], an employee of the
Company (the “Employee”).
WHEREAS, The Company desires, by awarding the Employee restricted shares of its
common stock, par value $1.00 per share (“Shares”), to further the objectives of
the Company’s 2009 Equity Incentive Plan (the “2009 Plan”).
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:
1.
RESTRICTED STOCK AWARD

The Company hereby grants to the Employee, pursuant to and subject to the 2009
Plan, [ ] shares of Restricted Stock (the “Restricted Shares”), on the terms and
conditions set forth herein (the "Restricted Stock Award”).
2.
VESTING OF RESTRICTED STOCK AWARD

A.
Vesting Schedule

One-third (1/3) of the Restricted Shares shall vest on each of the first, second
and third anniversaries of the Grant Date. Except as provided in Section 2
Subsection B and Section 4 below, Restricted Shares will not vest unless the
Employee is, at the time of vesting, an employee of the Company and not under a
notice of resignation.
B.
Accelerated Vesting

Notwithstanding the vesting schedule provided in Section 2, Subsection A above,
if, prior to the vesting of the entire Restricted Stock Award, the Employee’s
employment is terminated without Cause following a Change of
Control/Restructuring Event, all Restricted Shares that are unvested at the time
of such termination shall vest as of the date of such termination of employment;
provided that such termination occurs within twelve (12) months of the Change of
Control/Restructuring Date and the Employee has been employed with the Company
for a period of at least two (2) years as of the Change of Control/Restructuring
Date.
Accelerated vesting of restricted shares shall also occur upon certain events of
termination of employment as set forth in Section 4 below.
3.
OWNERSHIP OF RESTRICTED SHARES; DIVIDENDS

A.
Ownership of Shares

Subject to the restrictions set forth in the Plan and this Award Agreement, the
Employee shall possess all incidents of ownership of the Restricted Shares
granted hereunder, including, without limitation, but subject to Section 3,
Subsection B below, the right to receive dividends with respect to such




--------------------------------------------------------------------------------




Restricted Shares (but only to the extent declared and paid to holders of Common
Stock by the Company in its sole discretion), provided, however, that any such
dividends shall accrue, but only be delivered to the Employee with respect to
Restricted Shares that have vested, and such dividends shall be treated, to the
extent required by applicable law, as additional compensation for tax purposes
if paid on Restricted Shares. Notwithstanding the foregoing, the Employee shall
have no right to vote the Restricted Shares unless the Restricted Shares have
vested in accordance with this Agreement.
B.
Dividends

Any dividends with respect to Restricted Shares (whether such dividends are paid
in cash, stock or other property) (i) shall be subject to the same restrictions
(including the risk of forfeiture) as the Restricted Shares with respect to
which they are issued; (ii) shall herein be encompassed within the term
“Restricted Shares”; (iii) shall be held by the Company for the Employee prior
to vesting; and (iv) shall be paid or otherwise released to the Employee,
without interest, promptly after the vesting of Restricted Shares with respect
to which they were issued. Any dividends that relate to Restricted Shares that
do not vest shall be forfeited to the Company together with such forfeited
Restricted Shares.
C.
Non-Transferability of the Restricted Stock Award

The Restricted Stock Award shall not be transferable otherwise than by will or
by the applicable laws of descent and distribution. More particularly (but
without limiting the generality of the foregoing), the Restricted Stock Award
may not be assigned, transferred (except as aforesaid), pledged or hypothecated
in any way (whether by operation of law or otherwise) and shall not be subject
to execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Restricted Stock Award
contrary to the provisions hereof, and the levy of any execution, attachment or
similar process upon the Restricted Stock Award, shall be null and void and
without effect.
4.
TERMINATION OF RESTRICTED STOCK AWARD

If, prior to vesting of the entire Restricted Stock Award, the Employee's
employment terminates, the Restricted Stock Award shall terminate in accordance
with the 2009 Plan except as follows:
A.
by the Company for Cause or termination of employment by the Employee (other
than by reason of Retirement), then the Restricted Stock Award shall terminate
and all unvested Restricted Shares shall be forfeited by the Employee as of the
date of termination of employment or, in the case of the Employee’s resignation,
on the date the Employee provides notice of his or her resignation.

B.
by the Company without Cause (except as set forth in Section 2 Subsection B) or
by reason of Retirement, then any unvested Restricted Shares that are scheduled
to vest within twelve (12) months of such termination of employment under
Section 2, Subsection A above shall vest as of the date of such termination of
employment and the remainder of the unvested Restricted Shares (if any) shall be
forfeited by the Employee as of the date of termination of employment.

C.
by reason of death or Disability of the Employee, then all unvested Restricted
Shares shall vest as of the date of such termination of employment.





--------------------------------------------------------------------------------




D.
The Employee’s right to accelerated vesting of Restricted Shares following
termination of employment under this Section 4 is subject in all cases to the
requirement that the Employee has been employed with the Company for a period of
at least two (2) years in the case of termination without Cause, Disability or
death, or three (3) years in the case of Retirement, unless otherwise determined
by the Company in its sole discretion.

E.
In no event shall the granting of the Restricted Stock Award or its acceptance
by the Employee give or be deemed to give the Employee any right to continued
employment by the Company.

5.
CONDITIONS UPON TERMINATION OF EMPLOYMENT

A.
For a period of two (2) years following the Employee’s departure from the
Company, the Employee shall not (a) engage, either directly or indirectly, in
any manner or capacity as advisor, principal, agent, partner, officer, director,
employee, member of any association or otherwise, in any business or activity
which is at the time competitive with any business or activity conducted by the
Company, (b) solicit, directly or indirectly, any employee of the Company to
leave the employ of the Company for employment, hire or engagement as an
independent contractor elsewhere, (c) in any way interfere with the relationship
between any customer, supplier, licensee or business relation of the Company, or
(d) share, reveal or utilize any Confidential Information of the Company except
as otherwise expressly permitted in writing by Company.

B.
For a period of two (2) years following the Employee’s departure from the
Company, the Employee shall be available at reasonable times to provide
information to the Company at the request of the Company’s management with
respect to phases of the business with which he/she was actively connected
during his/her employment, but such availability shall not be required during
usual vacation periods or periods of illness or other incapacity or without
reasonable compensation and cost reimbursement.

C.
In the event that the Employee fails to comply with any of the promises made in
this Section 5, then in addition to and not in limitation of any and all other
remedies available to the Company at law or in equity (a) Restricted Shares, to
the extent then unvested, will be immediately forfeited by the Employee and
returned to the Company and (b) the Employee will be required to immediately
deliver to the Company an amount (in cash or in Shares) equal to the market
value of any Shares that have vested under the vesting schedule as of the date
of such vesting (the “Share Value”) to the extent such Shares vested at any time
from one hundred eighty (180) days prior to the date of termination of
employment to one hundred eighty (180) days after the date when the Company
learns that the Employee has not complied with any such promise. The Employee
will deliver such Share Value amount to the Company on such terms and conditions
as may be required by the Company. The Company will be entitled to enforce this
repayment obligation by all legal means available, including, without
limitation, to set off the Share Value amount and any other damage amount
against any amount that might be owed to the Employee by the Company.

D.
The Employee acknowledges that in the event that the covenants made in this
Section 5 are not fulfilled, the damage to the Company would be irreparable. The
Company, in addition to any other remedies available to it, including, without
limitation, the remedies set forth in Section 5, Subsection C above, shall be
entitled to injunctive relief against the Employee’s breach or threatened breach
of said covenants.





--------------------------------------------------------------------------------




E.
The Employee acknowledges that the Company would not have awarded the Restricted
Shares to the Employee under this Agreement absent the Employee’s agreement to
be bound by the covenants made in this Section 5.

6.
INCOME TAXES

A.
Generally

Except as provided in the next sentence, the Company shall withhold and/or
receive the return of a number of Shares having a fair market value equal to the
taxes that the Company determines it is required to withhold under applicable
tax laws with respect to the Restricted Shares (with such withholding obligation
determined based on any applicable minimum statutory withholding rates), in
connection with the vesting of Restricted Shares. In the event the Company
cannot (under applicable legal, regulatory, listing or other requirements)
satisfy such tax withholding obligation in such method, the Employee makes a
Section 83(b) election pursuant to Section 6, Subsection B below, or the parties
otherwise agree in writing, then the Company may satisfy such withholding by any
one or combination of the following methods: (i) by requiring the Employee to
pay such amount in cash or check; (ii) by deducting such amount out of any other
compensation otherwise payable to the Employee; and/or (iii) by allowing the
Employee to surrender shares of Common Stock of the Company which (a) in the
case of shares initially acquired from the Company (upon exercise of a stock
option or otherwise), have been owned by the Employee for such period (if any)
as may be required to avoid a charge to the Company’s earnings, and (b) have a
fair market value on the date of surrender equal to the amount required to be
withheld. For these purposes, the fair market value of the Shares to be withheld
or repurchased, as applicable, shall be determined using the opening price of
the Shares on the date that the amount of tax to be withheld is to be determined
or, if such date falls on a day on which the NASDAQ Global Select Market is not
open for active trading, using the opening price of the Shares on the next
active trading day. The intent of the parties is that payments and benefits
under this Agreement comply with or otherwise be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder (the “Code”), and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted either to be exempt from or in compliance
therewith. If any provision of this Agreement (or any award of compensation or
benefits provided under this Agreement) would cause the Employee to incur any
additional tax or interest under Section 409A of the Code, the Company may
reform such provision to comply with Section 409A.
B.
Section 83(b) Election.

The Employee hereby acknowledges that he or she may file an election pursuant to
Section 83(b) of the Code to be taxed currently on the fair market value of the
Restricted Shares (less any purchase price paid for the Shares), provided that
such election must be filed with the Internal Revenue Service no later than
thirty (30) days after the grant of such Restricted Shares. The Employee will
seek the advice of his or her own tax advisors as to the advisability of making
such a Section 83(b) election, the potential consequences of making such an
election, the requirements for making such an election, and the other tax
consequences of the Restricted Stock Award under federal, state, and any other
laws that may be applicable. The Company and its affiliates and agents have not
and are not providing any tax advice to the Employee.




--------------------------------------------------------------------------------




7.
CORPORATE TRANSACTIONS; CHANGE OF CONTROL/RESTRUCTURING EVENT

A.
Corporate Transactions

If there shall be any change in the Shares, through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, spin off of one
or more subsidiaries or other change in the corporate structure, appropriate
adjustments shall be made by the Board of Directors in its discretion in the
aggregate number and kind of Shares subject to the 2009 Plan and the number and
kind of Shares subject to the Restricted Stock Award.
B.
Change of Control/Restructuring Event

(1)
If a Change of Control/Restructuring Event occurs, the Board of Directors shall
have the right to make appropriate adjustments, including, without limiting the
generality of the foregoing, by (i) allowing the Restricted Shares to continue
in full force and effect in accordance with the terms hereof or (ii) issuing an
award of shares in the Successor Entity as the Board of Directors deems
equitable.

(2)
To the extent the Successor Entity allows the Restricted Shares to continue in
full force and effect in accordance with the terms hereof, the vesting schedule
set forth in Section 2 Subsection A will continue to apply (subject to the
accelerated vesting provisions of Section 2 Subsection B); provided that, in
such case, the Board of Directors shall have the right in its discretion to make
appropriate adjustments, including, with the consent of the Successor Entity,
equitably converting the consideration to be received upon the vesting of the
Restricted Shares to common stock of the Successor Entity.

(3)
For the avoidance of doubt, in the event the Employee remains employed with the
Successor Entity for purposes of this Agreement, he/she will be deemed to remain
employed as if he/she continued employment with the Company such that the
employment termination provisions applicable to the Restricted Stock Award shall
not be invoked unless and until his/her employment with such Successor Entity
shall terminate.

8.
PAYMENT OF EXPENSES AND COMPLIANCE WITH LAWS

The Company shall reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement, shall pay all original
issue and/or transfer taxes with respect to the issue and/or transfer of Shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith and will from time to time use its best efforts
to comply with all laws and regulations which, in the opinion of counsel for the
Company, shall be applicable thereto.
9.
ADDITIONAL CONDITIONS

A.
The Employee hereby represents and covenants that (a) any Share acquired upon
the vesting of the Restricted Stock Award will be acquired for investment and
not with a view to the distribution thereof within the meaning of the Securities
Act of 1933, as amended (the "Securities Act"), unless such acquisition has been
registered under the Securities Act and any applicable state securities law; (b)
any subsequent sale of any such Shares shall be made either pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the





--------------------------------------------------------------------------------




Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in form satisfactory to
the Company, to the effect that such representation (x) is true and correct as
of the date of acquisition of any Shares hereunder or (y) is true and correct as
of the date of any sale of any such Shares, as applicable. As a further
condition precedent to the delivery to the Employee of any Shares subject to the
Restricted Stock Award, the Employee shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance of the Shares and, in connection therewith, shall execute any
documents which the Company shall in its sole discretion deem necessary or
advisable.
B.
The Restricted Stock Award is subject to the condition that if the listing,
registration or qualification of the Shares subject to the Restricted Stock
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the vesting or delivery of
the Shares hereunder, the Shares subject to the Restricted Stock Award shall not
vest or be delivered, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company shall use reasonable
efforts to effect or obtain any such listing, registration, qualification,
consent or approval.

10.
DEFINITIONS

A.
As used herein, the term “Board of Directors” shall mean the Board of Directors
or Compensation Committee of Altisource or any Successor Entity, as applicable.

B.
As used herein, the term “Cause” shall mean, as reasonably determined by the
Board of Directors (excluding the Employee, if he/she is then a member of the
Board of Directors) either (i) any willful or grossly negligent conduct
(including but not limited to fraud or embezzlement) committed by the Employee
in connection with the Employee’s employment by the Company which conduct in the
reasonable determination of the Board of Directors has had or will have a
material detrimental effect on the Company’s business or (ii) the Employee’s
conviction of, or entering into a plea of nolo contendere to, a felony involving
fraud or embezzlement, whether or not committed in the course of the Employee’s
employment with the Company. For avoidance of doubt, termination of employment
as a result of a business reorganization or reduction in force will be deemed
termination without Cause for purposes of the Restricted Stock Award.

C.
As used herein, “Change of Control/Restructuring Date” shall mean either the
date which includes the “closing” of the transaction which makes a Change of
Control/Restructuring Event effective if the Change of Control/Restructuring
Event is made effective through a transaction which has a “closing” or the date
a Change of Control/Restructuring Event is reported in accordance with
applicable law as effective to the Securities and Exchange Commission if the
Change of Control/Restructuring Event is made effective other than through a
transaction which has a “closing.”

D.
As used herein, a “Change of Control/Restructuring Event” shall mean (i)  the
acquisition by any person or entity, or two or more persons and/or entities
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), of outstanding shares of voting stock of the Company at any time if after
giving effect to such acquisition, and as a result of such





--------------------------------------------------------------------------------




acquisition, such person(s) or entity(ies) own more than fifty percent (50%) of
such outstanding voting stock, (ii) the sale in one or more transactions of
substantially all of the Company’s assets to any person or entity, or two or
more persons and/or entities acting in concert, or (iii) the merger,
consolidation or similar transaction resulting in a reduction of the interest in
the Company’s stock of the pre-transaction stockholders to less than fifty
percent (50%) of the post-transaction ownership. Notwithstanding anything herein
to the contrary, the definition of Change of Control Event set forth herein
shall not be broader than the definition of “change in control event” as set
forth under Section 409A of the Internal Revenue Code of 1986, as amended, and
the guidance promulgated thereunder, and if a transaction or event does not
otherwise fall within such definition of change in control event, it shall not
be deemed a Change in Control for purposes of this Agreement.
E.
As used herein, “Confidential Information” means all information relating to
Company, including any of its subsidiaries, customers, vendors, and affiliates,
of any kind whatsoever; know-how; experience; expertise; business plans; ways of
doing business; business results or prospects; financial books, data and plans;
pricing; supplier information and agreements; investor or lender data and
information; business processes (whether or not the subject of a patent),
computer software and specifications therefore; leases; and any and all
agreements entered into by Company or its affiliates and any information
contained therein; database mining and marketing; customer relationship
management programs; any technical, operating, design, economic, client,
customer, consultant, consumer or collector related data and information,
marketing strategies or initiatives and plans which at the time or times
concerned is either capable of protection as a trade secret or is considered to
be of a confidential nature regardless of form. Confidential Information shall
not include: (i) information that is or becomes generally available to the
public other than as a result of a disclosure in breach of this Agreement, (ii)
information that was available on a non-confidential basis prior to the date
hereof or becomes available from a person other than the Company who was not
otherwise bound by confidentiality obligations to the Company and was not
otherwise prohibited from disclosing the information or (iii) Confidential
Information that is required by law to be disclosed, in which case, the Employee
will provide the Company with notice of such obligation immediately to allow the
Company to seek such intervention as it may deem appropriate to prevent such
disclosure including and not limited to initiating legal or administrative
proceedings prior to disclosure.

F.
As used herein, the term “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board of Directors, renders the Employee
unable to perform the essential functions of his employment with the Company,
even with reasonable accommodation that does not impose an undue hardship on the
Company, for more than one hundred and eighty (180) days in any twelve (12)
month period, unless a longer period is required by federal or state law, in
which case that longer period would apply.

G.
As used herein, the term “Retirement” shall mean termination (other than by
reason of death or Disability) of the Employee’s employment with the Company
pursuant to and in accordance with a plan or program of the Company applicable
to the Employee provided, however, that for purposes of this Agreement only, the
Employee must have attained the age of sixty (60) and been an employee of the
Company for not less than three (3) years as of the date of termination of
employment by reason of Retirement.





--------------------------------------------------------------------------------




H.
As used herein, the term “Successor Entity” means the person that is formed by,
replaces or otherwise survives the Company as a result of a transaction, series
of transaction or restructuring with the effect that the Company ceases to
exist.

I.
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the 2009 Plan.

11.
AMENDMENT



In the event that the Board of Directors amends the 2009 Plan under the
provisions of Section 9 of the 2009 Plan and such amendment shall modify or
otherwise affect the subject matter of this Agreement, this Agreement shall, to
that extent, be deemed to be amended by such amendment to the 2009 Plan. The
Company shall notify the Employee in writing of any such amendment to the 2009
Plan and this Agreement as soon as practicable after its approval.
Notwithstanding any other provision of this Agreement or the 2009 Plan, the
Employee’s rights under this Agreement may not be amended in a way that
materially diminishes the value of the award without the Employee’s consent to
the amendment.
12.
CONSTRUCTION



In the event of any conflict between the 2009 Plan and this Agreement, the
provisions of the 2009 Plan shall control. This Agreement shall be governed in
all respects by the laws of the State of Georgia. No provision of this Agreement
shall limit in any way whatsoever any right that the Company may otherwise have
to terminate the employment of the Employee at any time.
If any provision of this Agreement is held to be unenforceable, then this
provision will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of this Agreement, valid and enforceable.
If a court declines to amend this Agreement as provided herein, the invalidity
or unenforceability of any particular provision thereof shall not affect the
other provisions hereof, and this Agreement shall be construed in all respects
as if such invalid or unenforceable provision had been omitted.
Except as otherwise required by applicable law, rule or regulation, the Board of
Directors shall have full discretion with respect to any actions to be taken or
determinations to be made in connection with this Agreement (including, without
limitation, any determination with regard to Section 2, Section 5, Subsections D
and E and Section 7), and its determinations shall be final, binding and
conclusive.
13.
ENTIRE AGREEMENT

 
This Agreement, together with the 2009 Plan, constitutes the entire agreement
between the Company and the Employee and supersedes all other discussions,
correspondence, representations, understandings and agreements between the
parties, with respect to the subject matter hereof.
14.
HEADINGS

 
The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed a part hereof.




--------------------------------------------------------------------------------




15.
CONFIRMING INFORMATION

By accepting this Agreement, either through electronic means or by providing a
signed copy, the Employee (i) acknowledges and confirms that he/she has read and
understood the 2009 Plan and this Agreement and (ii) acknowledges that
acceptance through electronic means is equivalent to doing so by providing a
signed copy.
[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






I hereby agree to and accept the terms of this Agreement.


Employee




_______________________________
[ ]
 
 
 
Altisource Portfolio Solutions S.A.






By: ___________________________
Name: [ ]
Title: [ ]


 


Attested by: ____________________
Name: [ ]
Title: [ ]
 







